DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered.  Please see the following.
i.	Applicant argues that the current claim amendment overcomes the objection of language previously recited in claim 11.
The Office agrees.  The objection is withdrawn1.
ii.	Applicant argues that the reference Cho et al. (2017/0004766) fails to describe the claimed “...adjusting lengths...based on a variable ratio along a continuum between a maximum frequency of the frame period and a currently set frequency of the frame period...”  
Grounds by which the allegation is substantiated are (a) improper reliance in the Office Action on Cho’s teaching of two different operating modes (normal and low power operation modes) which Applicant considers mutually exclusive; as well as identifying Cho’s alleged use of (b) one emission period and one non-emission period per frame in normal operation mode, and (c) only uniform-sized multiples of whole emission periods and whole non-emission periods in low power operation mode.


Still, considering the hypothetical of the two operating modes indeed being mutually exclusive, respective frame and/or toggle frequencies of each operating mode are presumed to similarly not be executed in a manner temporally overlapping, in a single instance of time.  Such a teaching would fail to teach an explicit recitation in the claim of at least two analogous frame and/or toggle frequencies which instead do temporally overlap, in a single instance of time (emphasis provided).  There is no such recitation.  If this is not the manner by which Applicant interprets the alleged deficient teaching of Cho, please clarify in subsequent correspondence.
Neither of Applicant’s alleged points (b) and (c) above are problematic, in light of normal and low power operating modes functioning as at least one among plural operating modes, with which frame and/or toggle frequency are associated, as respective ones among plural frame and/or toggle frequencies, in view of the reasoning indicated above with regard to (a).
iii.	For reasons indicated in the below claim objection, the degree of variance in degrees/amount (e.g. of maximum and/or currently set frequencies of the frame period, or ratio finding basis in maximum and/or currently set frequencies of the frame period) intended to be captured with the recitation of “...continuum...” is not considered captured outright at the time of filing, and will be interpreted to communicate the quality of the ratio to assume plural values (e.g. corresponding to plural values currently set frequency of the frame period – as shown in Figure 16 of the instant application – may occupy).  In light of arguments above in (ii), operating 

Claim Objections
3.	Claims 1, 15 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1 is amended to recite “...adjusting...based on a variable ratio along a continuum between a maximum frequency of the frame period and a currently set frequency of the frame period...”  Please consider the following.  A similar recitation is provided in claim 15.
i.	Plain and ordinary meaning of the relationship captured by a “...ratio...” communicates proportion (e.g. captured by a quotient) between two quantities.  This is inconsistent with the current recitation of “...continuum between a maximum frequency of the frame period and a currently set frequency of the frame period...” appearing to instead suggest that maximum and currently set frequencies are instead two values in (possibly defining respective topmost and bottommost ends of) the continuum.
For the sake of compact prosecution, the ratio will continue to be interpreted as a proportion between maximum and currently set frequencies.
ii.	Despite Applicant citing Figure 16 and [0213] of the instant application for support, “...continuum...” or comparable derivative language, prior to the current claim amendment, is used in neither claims nor elsewhere in the specification to describe the ratio.  


With no prior use of the language “...continuum...” the recitation runs into an issue comparable to the hypothetical amendment of “...substantial...” or other communication of degrees, that have not been explicitly communicated to capture the argued relationship among values/degrees (e.g. is “...continuum...” intended to capture the difference of 5Hz, 10Hz, or something smaller?), at the time of filing.
For the sake of compact prosecution, the claimed “...ratio...” will not be interpreted as existing in “...continuum...” form as claimed (barring Applicant’s subsequent successful explanation of how this interpretation is in error), but instead, as having plural values.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Cho).

Regarding claim 1, Cho discloses a method for driving a display panel [0003], including a plurality of pixel circuits that are arranged in rows and columns [0030], that displays a video image signal that includes a plurality of images having different frame periods (Figure 5: Comprising 1st...6th Frames), the method comprising: 
setting a frame period, the frame period including one or more light emission periods during which the display panel emits light (Emission period while EM is at ON level [0039]), and one or more light extinction periods during which the display panel extinguishes light (Non-emission period while EM is at OFF level [0039]); 
dividing at least one frame period (Each among 1st...6th Frames) into a plurality of light emission periods (Emission periods exist in plural within single one of 1st...6th Frames) and a plurality of light extinction periods (Non-emission periods exist in plural within single one of 1st...6th Frames); and 
displaying the video image signal by causing light emitting elements of the display panel to emit light (Video data grayscale forms basis of drive current [0007] regulating state of pixels’ emission [0030]) during the plurality of light emission periods ([0039]: Emitting during ON level of emission signal EM), and to extinguish light during plurality of light extinction periods ([0039]: Not emitting during OFF level of emission signal EM).

Cho teaches an embodiment wherein the frame frequency and toggle frequency of the emission signal EM are kept equal value as the frame frequency changes [0039], and the duty ratio of the emission signal EM has an inverse relationship to the toggle frequency of the emission signal EM [0052].  
Thus, changing the frame frequency changes the duty ratio of the emission signal EM, which represents the fraction of a single frame wherein the OLED is in a state of emission.  Considering Cho’s illustration of frames occupying one of emission or non-emission states, the duty ratio subtracted from unity provides the fraction of a single frame wherein the OLED is in a state of non-emission.  Changes in the frame frequency produces adjustments in the length of both emission and non-emission states.  
It is argued here that, one having ordinary skill in the art would discern that changing the currently set frame frequency amounts to changing the claimed ratio between currently set and maximum frequencies of the frame period, even if not expressly stated.  When the frame frequency operates at a maximum value, said ratio is unity.  When the frame frequency changes to operate at a value other than the maximum value, the ratio between maximum and currently set frame frequencies changes accordingly.  The change in said ratio (comprising the changing current frame frequency) is the basis for the changing 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Cho provides a silent teaching of the method wherein a variable ratio along a continuum between a maximum frequency of the frame period and a currently set frequency of the frame period forms the basis for adjusting lengths of the plurality of light emission periods and lengths of the plurality of light extinction periods, as claimed, in view of the above reasoning.

Regarding claim 5, Cho discloses the method for driving a display panel according to claim 1.  
Cho does not expressly state the panel being provided wherein a total amount of time of the plurality of the divided light extinction periods in a frame is set by a ratio between the maximum frequency of the frame period and a lower frequency of the current frame period.  However, please consider the following.
As indicated in the rejection of claim 1, Cho provides in an example of changing frame frequency (Figure 8), the toggle frequency being set to match the frame frequency [0039] and the toggle frequency of the emission signal EM having an inverse relationship to duty ratio of the emission signal EM [0052], which represents a fraction/ratio of a single cycle occupying an emission state.  Subtracting this fraction/ratio from unity provides the fraction/ratio of a single cycle occupying a non-emission state.  The ability to change the 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Cho provides an implicit teaching of the panel being provided wherein a total amount of time of the plurality of the divided light extinction periods in a frame is set by a ratio between the maximum frequency of the frame period and a lower frequency of the current frame period, as claimed, in view of the interpretation above.

Regarding claim 10, Cho discloses the method for driving a display panel according to claim 1.  
Cho does not make an outright statement of the panel being provided wherein a total amount of time of the plurality of the divided light emission periods in a frame is set by a ratio between the maximum frequency of the frame period and a lower frequency of the current frame period.  However, please consider the following.
Cho discloses that the emission signal EM duty ratio has an inverse relationship to the toggle frequency of the emission signal [0052], which is set to have one among multiple relationships to the frame frequency (e.g. [0039], [0040]).  As described in the rejection of claim 1, changing the frame frequency is considered an implicit teaching of changing a ratio between maximum and current frame frequencies.  Accordingly, changing said (implicitly taught) taught ratio modifies the duty ratio of the emission signal EM, which is itself the measure of the portion of a single frame in a state in emission.  This reasoning 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Cho provides a silent teaching of the method wherein a total amount of time of the plurality of the divided light emission periods in a frame is set by a ratio between the maximum frequency of the frame period and a lower frequency of the current frame period, as claimed, in view of the reasoning above.  

Regarding claim 15, Cho discloses a non-transitory storage medium (603 of Figure 6) that includes a computer program, which when executed by a processor, causes the processor to execute operations for driving a display panel [0042], including a plurality of pixel circuits that are arranged in rows and columns [0030], that displays a video image signal that includes a plurality of images having different frame periods (Figure 5: Comprising 1st...6th Frames), the operations comprising: 
setting a frame period, the frame period including one or more light emission periods during which the display panel emits light (Emission period while EM is at ON level [0039]), and one or more light extinction period during which the display panel extinguishes light (Non-emission period while EM is at OFF level [0039]); 

st...6th Frames) into a plurality of light emission periods (Emission periods exist in plural within single one of 1st...6th Frames) and a plurality of light extinction periods (Non-emission periods exist in plural within single one of 1st...6th Frames); and 
displaying the video image signal by causing light emitting elements of the display panel to emit light (Video data grayscale forms basis of drive current [0007] regulating state of pixels’ emission [0030]) during the plurality of light emission periods ([0039]: Emitting during ON level of emission signal EM), and to extinguish light during the plurality of light extinction periods ([0039]: Not emitting during OFF level of emission signal EM).
Cho does not make an outright statement of the medium wherein a variable ratio along a continuum between a maximum frequency of the frame period and a currently set frequency of the frame period forms the basis for adjusting lengths of the plurality of light emission periods and lengths of the plurality of light extinction periods.  However, please consider the following.
Cho teaches an embodiment wherein the frame frequency and toggle frequency of the emission signal EM are kept equal value as the frame frequency changes [0039], and the duty ratio of the emission signal EM has an inverse relationship to the toggle frequency of the emission signal EM [0052].  Thus, changing the frame frequency changes the duty ratio of the emission signal EM, which represents the fraction of a single frame wherein the OLED is in a state of emission.  Considering Cho’s illustration of frames occupying one of emission or non-emission states, the duty ratio subtracted from unity provides the 
It is argued here that, one having ordinary skill in the art would discern that changing the currently set frame frequency amounts to changing the claimed ratio between currently set and maximum frequencies of the frame period, even if not expressly stated.  When the frame frequency operates at a maximum value, said ratio is unity.  When the frame frequency changes to operate at a value other than the maximum value, the ratio between maximum and currently set frame frequencies changes accordingly.  The change in said ratio (comprising the changing current frame frequency) is the basis for the changing duty cycle (comprising adjusted lengths of emission and non-emission states).  This reasoning forms the basis for an interpretation that Cho provides an implicit teaching of the above indicated claim limitations.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Cho provides a silent teaching of the medium wherein a variable ratio along a continuum between a maximum frequency of the frame period and a currently set frequency of the frame period forms the basis for adjusting lengths of the plurality of light emission periods and lengths of the plurality of light extinction periods, as claimed, in view of the above reasoning.

Medium claim 19 is rejected as reciting limitations similar to those recited in method claim 10.
Toyomura).

Regarding claim 4, Cho discloses the method for driving a display panel according to claim 1.  
Cho does not explicitly disclose the panel wherein an initialization period and a writing period follow a last light extinction period in a frame period.
In the same field of endeavor, Toyomura discloses a driving method [0002] comprising whose frames comprises a no-light emitting period (Figure 3) concluding with threshold voltage cancellation (TP{5}.sub.2) and writing process (TP{5}.sub.6).  This driving is a measure taken to establish uniformity of luminance [0172].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Cho to be modified wherein an initialization period and a writing period follow a last light extinction period in a frame period in view of the teaching of Toyomura to establish uniformity in luminance.

Medium claim 18 is rejected as reciting limitations similar to those recited in method claim 4.

Allowable Subject Matter
5.	Claims 2, 3, 6 – 9, 11 – 14, 16, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, Cho discloses the method for driving a display panel according to claim 1.  
The cited prior art fails to singularly or collectively disclose the panel wherein only one light extinction period is provided in a frame period set at the maximum frequency.
Thus, claim 2 is objected to.

Claim 3 depends from and inherits the limitations of claim 2.
Thus, claim 3 is objected to.

Regarding claim 6, Cho discloses the method for driving a display panel according to claim 5.  
The cited prior art fails to singularly or collectively disclose the method being provided wherein the divided light extinction periods each have a same time duration when the ratio of the maximum frequency of the frame period divided by the a lower frequency of the current frame period is a whole number.


Regarding claim 7, Cho discloses the method for driving a display panel according to claim 5.  
The cited prior art fails to singularly or collectively disclose the panel wherein all but one of the divided light extinction periods has a same time duration when the ratio of the maximum frequency of the frame period divided by the a lower frequency of the current frame period is not a whole number.
 Thus, claim 7 is objected to.

Claims 8, 9 depend from and inherit the limitations of claim 7.
Thus, claims 8, 9 are objected to.

Regarding claim 11, Cho discloses the method for driving a display panel according to claim 10.  
The cited prior art fails to singularly or collectively disclose the panel wherein the divided light emission periods each have a same time duration when the ratio of the maximum frequency of the frame period divided by the lower frequency of the current frame period is a whole number.
Thus, claim 11 is objected to.

The cited prior art fails to singularly or collectively disclose the panel wherein all but one of the divided light emission periods has a same time duration when the ratio of the maximum frequency of the frame period divided by the a lower frequency of the current frame period is not a whole number.
Thus, claim 12 is objected to.

Claims 13, 14 depend from and inherit limitations of claim 12.
Thus, claims 13, 14 are objected to.

Regarding claim 16, Cho discloses the non-transitory storage medium according to claim 15.  
The cited prior art fails to singularly or collectively disclose the medium wherein only one light extinction period is provided in a frame period set at the maximum frequency.
Thus, claim 16 is objected to.


Thus, claim 17 is objected to.

Regarding claim 20, Cho discloses the non-transitory storage medium according to claim 19.  
The cited prior art fails to singularly or collectively disclose the medium wherein the divided light extinction periods each have a same time duration when the ratio of the maximum frequency of the frame period divided by the a lower frequency of the current frame period is a whole number.
Thus, claim 20 is objected to.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please see the new grounds of objection applied to claims 1 and 15, prompted by the current claim amendment.